     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.40 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FOREST MURRAY and BRITTNEY                          Case No.: 18CV2696 GPC (BGS)
     MURRAY,
12
                                        Plaintiff,       NOTICE AND ORDER:
13                                                       (1) FOR EARLY NEUTRAL
     v.                                                  EVALUATION CONFERENCE,
14
     SYSTEMATIC NATIONAL
15                                                       (2) SETTING RULE 26
     COLLECTIONS, INC.,
                                                         COMPLIANCE AND CASE
16                                    Defendant.         MANAGEMENT CONFERENCE
17
18
19         IT IS HEREBY ORDERED that an Early Neutral Evaluation of your case will be
20   held on May 6, 2019, at 1:30 p.m. before United States Magistrate Judge Bernard G.
21   Skomal, United States District Court, 333 W. Broadway, Suite 1280, San Diego,
22   California.
23         The following are mandatory guidelines for the parties preparing for the
24   Early Neutral Evaluation Conference.
25         1.      Purpose of Conference: The purpose of the Early Neutral Evaluation
26   Conference (“ENE”) is to hold a serious discussion of every aspect of the lawsuit in an
27   effort to achieve an early resolution of the case. All conference discussions will be off
28

                                                     1
                                                                                18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.41 Page 2 of 6


 1   the record, privileged and confidential. Counsel for any non-English speaking parties is
 2   responsible for arranging for the appearance of an interpreter at the conference.
 3          2.      Personal Appearance of Parties Is Required: All parties, adjusters for
 4   insured defendants, and client representatives must be present and have full and complete
 5   authority to enter into a binding settlement at the ENE.1 The purpose of this requirement
 6   is to have representatives present who can settle the case during the course of the
 7   conference without consulting a superior. Counsel for a government entity may be
 8   excused from this requirement so long as the government attorney who attends the ENE
 9   conference (1) has primary responsibility for handling the case; and (2) may negotiate
10   settlement offers which the attorney is willing to recommend to the government official
11   having ultimate settlement authority. Other parties seeking permission to be excused
12   from attending the ENE in person must follow the procedures outlined in Judge Skomal’s
13   Chambers’ Rules. (See Judge Skomal’s Chambers’ Rules II.C.) Failure of any of the
14   above parties to appear at the ENE conference without the Court’s permission will be
15   grounds for sanctions. The principal attorneys responsible for the litigation must also be
16   present in person and prepared to discuss all of the legal and factual issues in the case.
17          3.      Confidential ENE Statements Required: No later than April 22, 2019,
18   the parties must submit confidential statements of seven pages or less directly to Judge
19   Skomal. Please also attach relevant exhibits. The statement must address the legal and
20   factual issues in the case and should focus on issues most pertinent to settling the matter.
21   The statement should not repeat facts or law contained in the Complaint or Answer.
22
23
     1
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the
25   parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person
     needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
26   v. Brinker Intl., Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the
     party without the need to call others not present at the conference for authority or approval. The purpose
27   of requiring a person with unlimited settlement authority to attend the conference includes that the
     person’s view of the case may be altered during the face to face conference. Id. at 486. A limited or a
28   sum certain of authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                         2
                                                                                           18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.42 Page 3 of 6


 1   Statements do not need to be filed or served on opposing counsel. The statement must
 2   also include any prior settlement offer or demand, as well as the offer or demand the
 3   party will make at the ENE. The Court will keep this information confidential unless the
 4   party authorizes the Court to share the information with opposing counsel. ENE
 5   statements must be emailed to efile_Skomal@casd.uscourts.gov.
 6           4.    New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
 7   shall give notice of the ENE to parties responding to the complaint after the date of this
 8   notice.
 9           5.    Case Management Conference: Any objections made to initial disclosure
10   pursuant to Federal Rule of Civil Procedure, Rule 26(a)(1)(A)-(D) are overruled, and the
11   parties are ordered to proceed with the initial disclosure process. Any further objections
12   to initial disclosure will be resolved as required by Rule 26 and Judge Skomal's
13   Chambers' Rules regarding discovery disputes. Accordingly:
14                 a.    The Rule 26(f) conference shall be completed on or before April 8,
15   2019;
16                 b.    The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall
17   occur before April 15, 2019;
18                 c.    A Joint Discovery Plan shall be filed on the CM/ECF system as well
19   as lodged with Magistrate Judge Skomal by delivering the plan directly to chambers or by
20   emailing it to efile_skomal@casd.uscourts.gov, on or before April 22, 2019. The plan
21   must be one document and must explicitly cover the parties' views and proposals for each
22   item identified in Fed.R.Civ.P. 26(f)(3). Agreements made in the Discovery Plan will be
23   treated as binding stipulations that are effectively incorporated into the Court's Case
24   Management Order.
25           In cases involving significant document production or any electronic discovery, the
26   parties must also include the process and procedure for "claw back" or "quick peek"
27   agreements as contemplated by Fed. R. Evid. 502(d). The parties should also address
28   whether an order providing for protection under Rule 502(e) is needed.

                                                   3
                                                                                18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.43 Page 4 of 6


 1         Finally, the parties must thoughtfully meet and confer about electronic discovery
 2   and include answers to the following questions in the Discovery Plan:
 3                i.     Are there any preservation issues? If so, what are they and how are
 4                       the parties addressing the issues;
 5                ii.    What form of production have the parties agreed to? Are there any
 6                       disputes with respect to the parties’ preferred form of production?
 7                       What is the parties’ positions respecting Metadata;
 8                iii.   Are there any proportionality issues? Specifically address Rule
 9                       26(b)(2)(B) relating to inaccessible electronically stored information
10                       (“ESI”);
11                iv.    What have the parties decided regarding the methodologies for
12                       identifying ESI for production? For instance, will the parties conduct
13                       key word searching, use predictive coding, or other advanced culling
14                       techniques.
15         In the event the case does not settle at the ENE, a Case Management Conference,
16   pursuant to Federal Rule of Civil Procedure 16(b) will be held at the conclusion of the
17   settlement conference.
18         6.     Requests to Continue an ENE Conference: Requests to continue ENEs
19   are rarely granted. The Court will, however, consider formal motions to continue an
20   ENE when extraordinary circumstances exist and the other party has no objection. If
21   another party objects to the continuance, counsel for both parties must call chambers and
22   discuss the matter with the research attorney/law clerk assigned to the case before any
23   motion may be filed. Any request for a continuance must be made as soon as counsel
24   is aware of the circumstances that warrant rescheduling the conference. Requests
25   to continue the ENE based on preexisting scheduling conflicts must be raised within
26   10 days of the Court’s issuance of this Order.
27         7.     Settlement Prior to ENE Conference: The Court encourages the parties
28   to work on settling the matter in advance of the ENE Conference. In the event that the

                                                   4
                                                                                18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.44 Page 5 of 6


 1   parties resolve the matter prior to the day of the conference, the following procedures
 2   must be followed before the Court will vacate the ENE and excuse the parties from
 3   appearing:
 4                A.     The parties may file a Joint Motion to Dismiss and submit a proposed
 5   order to the assigned district judge. If a Joint Motion to Dismiss is filed, the Court will
 6   immediately vacate the ENE;
 7                B.     If the parties settle more than 24 hours before the conference but are
 8   not able to file a Joint Motion to Dismiss, they must file a Notice of Settlement
 9   containing the electronic signatures of counsel for all settling parties and must also
10   identify a date by which the Joint Motion to Dismiss will be filed;
11                C.     If the parties settle less than 24 hours before the conference, counsel
12   for the settling parties must JOINTLY call chambers and inform the Court of the
13   settlement and receive Court permission to not appear at the ENE.
14         Questions regarding this case or the mandatory guidelines set forth herein may be
15   directed to Judge Skomal’s research attorney at (619) 557-2993. Please consult Judge
16   Skomal’s rules, available on the Court’s website, before contacting chambers with your
17   questions.
18         A Notice of Right to Consent to Trial Before a United States Magistrate Judge is
19   attached for your information.
20   Dated: February 14, 2019
21
22
23
24
25
26
27
28

                                                   5
                                                                                 18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 7 Filed 02/14/19 PageID.45 Page 6 of 6


 1                      NOTICE OF RIGHT TO CONSENT TO TRIAL
 2                  BEFORE A UNITED STATES MAGISTRATE JUDGE
 3
 4         In accordance with the provisions of 28 U.S.C. § 636(c), you are notified that a
 5   U.S. Magistrate Judge of this district may, upon the consent of all parties, on form 1A
 6   available in the Clerk’s office, conduct any or all proceedings, including a jury or non-
 7   jury trial, and order the entry of a final judgment. Counsel for the plaintiff is responsible
 8   to obtain the consent of all parties, if they want to consent.
 9         Be aware that your decision to consent or not to consent is entirely voluntary.
10   Only if all parties consent will the Judge or Magistrate Judge to whom the case has been
11   assigned be informed of your decision.
12         Judgments of the U.S. Magistrate Judges are appealable to the U.S. Court of
13   Appeals in accordance with this statute and the Federal Rules of Appellate Procedure.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                                                 18CV2696 GPC (BGS)
